             Case 5:17-cv-00220-LHK Document 1476 Filed 03/01/19 Page 1 of 2




 1   Aaron Ross, D.C. Bar No. 1026902
     Jennifer Milici, D.C. Bar No. 987096
 2   J. Alexander Ansaldo, Va. Bar No. 75870
     Joseph R. Baker, D.C. Bar No. 490802
 3   Daniel Matheson, D.C. Bar No. 502490
     Mark J. Woodward, D.C. Bar No. 479537
 4   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 5   Washington, D.C. 20580
     (202) 326-3696; (202) 326-3496 (fax)
 6   aross@ftc.gov

 7   Attorneys for Plaintiff Federal Trade Commission

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11    FEDERAL TRADE COMMISSION,                         Case No. 5:17-CV-00220-LHK

12                         Plaintiff,                   NOTICE OF WITHDRAWAL

13                  v.                                  CTRM: Courtroom 8

14    QUALCOMM INCORPORATED, a                          JUDGE: Hon. Lucy H. Koh
      Delaware corporation,
15
                           Defendant.
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                                         Case No. 17-CV-00220-LHK
                                                                               Notice of Withdrawal
             Case 5:17-cv-00220-LHK Document 1476 Filed 03/01/19 Page 2 of 2




 1          PLEASE TAKE NOTICE that the undersigned counsel, Aaron Ross, hereby withdraws

 2   as counsel of record for Plaintiff Federal Trade Commission.

 3          Other lawyers of the Federal Trade Commission, including the remaining signatories on

 4   this notice, remain as counsel of record for Plaintiff Federal Trade Commission.

 5   Dated: March 1, 2019                                 FEDERAL TRADE COMMISSION
 6
                                                          /s/ Aaron Ross
 7
                                                          Aaron Ross
 8                                                        Jennifer Milici
                                                          J. Alexander Ansaldo
 9                                                        Joseph R. Baker
                                                          Daniel Matheson
10                                                        Mark J. Woodward
11                                                        Federal Trade Commission
                                                          600 Pennsylvania Avenue, N.W.
12                                                        Washington, D.C. 20580
                                                          (202) 326-3696; (202) 326-3496 (fax)
13                                                        aross@ftc.gov
14                                                        Attorneys for Federal Trade Commission
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     1                       Case No. 17-CV-00220-LHK
                                                                                   Notice of Withdrawal
